Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2015

                                      No. 04-15-00041-CV

                             TEMPLETON MORTGAGE CORP.,
                                      Appellant

                                                 v.

                                        Gary POENISCH,
                                            Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 10-422-A
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        Because appellant’s notice of appeal was filed-stamped beyond the time allowed by
Texas Rule of Appellate Procedure 26.1 but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time, we ordered appellant to file a response presenting
a reasonable explanation for failing to file the notice of appeal in a timely manner. See Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant has filed a response showing that it
timely mailed its motion for new trial and its notice of appeal to the trial court clerk. Thus,
pursuant to Texas Rule of Civil Procedure 5, appellant’s notice of appeal was timely filed. We
therefore retain this appeal on the docket of this court. Because the clerk’s and reporter’s records
have both been filed, appellant brief is due on or before May 25, 2015.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court